Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US Pat. Pub. No. US 2007/0253734 A1), Itabashi (US Pat. Pub. No. US 2010/0021206 A1), Iijima et al. (US Pat. Pub. No. US 2014/0072342 A1), Onishi (US Pat. Pub. No. US 2017/0364019 A1) and Sadik et al. (US Pat. No. 10,185,279 B1) each discloses a photosensitive drum comprising: a drum element tube; a drum flange to be press-fitted to an end of the drum element tube, wherein the drum flange includes a flange disposed to face an end face of the drum element tube, and a press-fitting formed on a drum-facing surface of the flange, the press-fitting has an outer circumferential surface formed with a plurality of contacts to be in contact with an inner circumferential surface of the drum element tube and a plurality of non-contacts to be not in contact with the inner circumferential surface of the drum element tube, the contacts and the non-contacts being circumferentially alternated; and a grounding plate attached to the drum flange.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a first opening is formed on a proximal end side of each contact of the press-fitting so as to penetrate a part of the press-fitting” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 14, 2022